WILBORN LAW OFFICE, P.C.
TIM WILBORN, Attorneyat Law - OSB # 944644
tim@wilbornlaw.com
P.O. Box 370578
Las Vegas, NV 89137
Voice: (702) 240-0184
Fax: (503) 926-9133
  Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON


HEIDI SANGER,                                                       Case No. 1: 17-cv-01518-BR
       Plaintiff,
vs.                                                                                      ORDER
COMMISSIONER of Social Security,
       Defendant.

       Attorney fees in the amount of $6,316.72 are hereby awarded to Plaintiff pursuant to the
Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to anyoffset allowed under the Treasury
Offset Program, payment of this award shall be made via check sent to Tim Wilborn's address: P.O.
Box 370578, Las Vegas, NV 89137. In accordance with the fee assignment which Plaintiff has
signed, payment shall �made in Tim Wilborn's name if no debt subject to offset exists.
       DATEDthis�dayof             �� ,2018.



                                            Hon. Anna J. Bro
                                            United States Senior District Judge
Submitted on October 8, 2018 by:
s/ Tim Wilborn
TIM WILBORN, OSB # 944644
(702) 240-0184
 Attorney for Plaintiff



ORDER - Page 1
